Execution Copy

























_________________________________________________________________________________






















AMENDED AND RESTATED




LIMITED LIABILITY COMPANY AGREEMENT




of




K-Mc VENTURE I LLC




a Delaware Limited Liability Company

























_________________________________________________________________________________













December 16, 2002
















 




TABLE OF CONTENTS

Page




Section 1.1

Formation




Section 1.2

Name




Section 1.3

Registered Office; Registered Agent; Principal Office; Other Offices




Section 1.4

Title to Company Assets




Section 1.5

Limitation of Liabilities




Section 1.6

Defined Terms




Section 1.7

Construction




ARTICLE II

Business Purpose




ARTICLE III

Members; Interest Transfers




Section 3.1

Members.




Section 3.2

Initial Capital Contribution




Section 3.3

No Member Obligation for Additional Capital




Section 3.4

Restrictions on Transfers of Interests




Section 3.5

Permitted Transfers.




Section 3.6

Right of First Refusal; Tag-Along Rights.




Section 3.7

Certificates




ARTICLE IV

Management




Section 4.1

Management Vested in the Manager




Section 4.2

Powers of the Manager.




Section 4.3

Actions Requiring Approval by the Required Interests




Section 4.4

Administrative Services; Manager Compensation.




Section 4.5

Conflicts of Interest.




Section 4.6

Meetings of the Members.




Section 4.7

Consent of Members




Section 4.8

Limitations on Authority of Members.




Section 4.9

Liability of Manager




Section 4.10

Competitive Activities.




Section 4.11

Supermajority Approval




ARTICLE V

Available Cash




ARTICLE VI

Allocations of Profits and Losses and Items Of Income, Gain, Loss and Deduction;
Capital Accounts




Section 6.1

Allocations




Section 6.2

Capital Accounts.




Section 6.3

Special Provisions.




Section 6.4

Capital Account Adjustments and 704(c) Tax Allocations.




ARTICLE VII

Taxes




Section 7.1

Tax Matters Member




Section 7.2

Tax Election




ARTICLE VIII

Information




Section 8.1

Access




Section 8.2

Reports and Information




ARTICLE IX

Books, Records and Bank Accounts




Section 9.1

Maintenance of Books




Section 9.2

Accounting Principles




Section 9.3

Bank Accounts




ARTICLE X

Dissolution




Section 10.1

Events Causing Dissolution




Section 10.2

Winding Up




Section 10.3

Distribution of Assets




Section 10.4

Distributions in Kind




Section 10.5

Distributions.




ARTICLE XI

Amendment of Agreement or Certificate of Formation




ARTICLE XII

Dispute Resolution




ARTICLE XIII

Miscellaneous




Section 13.1

Governing Law




Section 13.2

Confidential Information




Section 13.3

Binding Effect




Section 13.4

Headings




Section 13.5

Severability




Section 13.6

Additional Documents and Acts




Section 13.7

No Third Party Beneficiary




Section 13.8

References to this Agreement




Section 13.9

Notices.




Section 13.10

Waivers




Section 13.11

Multiple Counterparts




Section 13.12

Entire Agreement







Exhibits to Limited Liability Company Agreement




Exhibit A

Membership Interests

A-1







AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

of

K-Mc VENTURE I LLC




This Amended and Restated Limited Liability Company Agreement of K-Mc Venture I
LLC, a Delaware limited liability company (the “Company”), dated as of December
___, 2002, shall be binding on each party hereto and any other persons who may
be hereinafter admitted as substituted members of the Company.




ARTICLE I
Introduction

Section 1.1

Formation.  The Company was organized as a Delaware limited liability company by
the filing on October 16, 2002 of its Certificate of Formation with the
Secretary of State of Delaware.

Section 1.2

Name.  The name of the Company is “K-Mc Venture I LLC” and all Company business
shall be conducted in that name or such other names that comply with applicable
law as the Members may select from time to time.

Section 1.3

Registered Office; Registered Agent; Principal Office; Other Offices.  The
registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the initial registered office designated in the
Certificate of Formation or such other office (which need not be a place of
business of the Company) as the Members may designate from time to time in the
manner provided by the Act.  The registered agent of the Company in the State of
Delaware shall be the initial registered agent named in the Certificate of
Formation or such other Person or Persons as the Members may designate from time
to time in the manner provided by the Act.  The principal office of the Company
shall be at 1615 Poydras Street, New Orleans, Louisiana 70112, or such other
place as the Members may designate from time to time.  The Company may have such
other offices as the Members may designate from time to time.

Section 1.4

Title to Company Assets.  Title to the assets of the Company, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
 Title to any or all of the Company assets may be held in the name of the
Company or one or more nominees, as the Members may determine.  All Company
assets shall be recorded as the property of the Company in its books and
records, irrespective of the name in which record title to such Company assets
is held.

Section 1.5

Limitation of Liabilities.  No Member shall be personally liable for any Capital
Account deficit or any debt, obligation or liability of the Company, whether
arising under contract, tort law or otherwise, solely by reason of being a
Member.

Section 1.6

Defined Terms.  The terms used in this Agreement with their initial letters
capitalized, shall, unless the context otherwise requires or unless otherwise
expressly provided herein, have the meanings specified in this Section 1.6 and
elsewhere in this Agreement.  When used in this Agreement, the following terms
shall have the meanings set forth below:

“Act” shall mean the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.




“Adjusted Capital Account Balance” shall mean the balance in the Capital Account
of a Member as of the end of the relevant Fiscal Year of the Company, after (a)
crediting to such Capital Account any amounts that a Member is obligated to
restore, pursuant to the terms of this Agreement or otherwise, or is deemed
obligated to restore pursuant to the penultimate sentences of Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations and (b) debiting to such
Capital Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4), -(5)
and -(6) of the Regulations.




“Affiliate” shall mean, with respect to any Entity, any Person that, directly or
indirectly controls, is controlled by, or is under common control with such
Entity.  The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of the management, whether through
the ownership of voting securities, by contract or otherwise.




“Agreed Value” shall mean the fair market value of Contributed Property as
agreed to by the contributing Member and the Company, using any one or more such
reasonable methods of valuation as the Members may adopt.




“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement, as it may be amended, modified and restated from time to time, and
the terms “hereof,” “hereto,” “hereby” and “hereunder,” when used with reference
to this Agreement, refer to this Agreement as a whole, unless the context
otherwise requires.




“Annual Business Plan” shall have the meaning set forth in Section 4.4(e).




“Available Cash” shall mean, as of any particular date, the revenues of the
Company on hand after (a) payment of all Operating Expenses of the Company as of
such date; (b) provision for debt service (principal and interest) with respect
to any Financing of the Company; (c) provision for working capital requirements
(in an amount not to exceed a reasonable amount as determined by the Members in
the Operating Budget); and (d) provision for such reserves that the Members
shall reasonably determine in the Operating Budget.  




“Bona Fide Offer” shall have the meaning set forth in Section 3.6(a).




“Capital Account” shall mean the individual accounts established and maintained
pursuant to Article VI hereof.




“Capital Contribution” shall mean, with respect to any Member, the Agreed Value
of property, cash and other contributions to be made to the Company by each
Member.  The initial Capital Contributions of the Members are set forth in
Exhibit A hereto.




“Carrying Value” shall mean (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all amortization,
depreciation and cost recovery deductions charged to the Members’ Capital
Accounts with respect to such property, as well as any other charges for sales,
retirements and other dispositions of assets included in a Contributed Property,
as of the time of determination, and (b) with respect to any other property, the
adjusted basis of such property for federal income tax purposes as of the time
of determination.  The Carrying Value of any property shall be adjusted in
accordance with the principles set forth herein.




“Certificate of Formation” shall mean the Company’s certificate of formation
originally filed with the Secretary of State of Delaware on October 16, 2002, as
it may be amended from time to time.




“Closing Notice” shall have the meaning set forth in Section 3.6(b).




“Code” shall mean the Internal Revenue Code of 1986, as amended.  All references
herein to sections of the Code shall include any corresponding provision or
provisions of succeeding law.




“Company” shall mean K-Mc Venture I LLC.




“Confidential Information” shall have the meaning set forth in Section 13.2.




“Company Minimum Gain” shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Regulations.




“Conflict of Interest Transaction” shall have the meaning set forth in Section
4.5.




“Contributed Property” shall mean each Member’s interest in property (excluding
services and cash) contributed to the Company by such Member.




“Dispose” or “Disposition” shall mean to sell, lease, assign, transfer,
exchange, mortgage, pledge, grant a security interest in, or otherwise to
dispose of or subject to any encumbrance (including by operation of law).




“Emergency Expenditures” shall have the meaning set forth in Section 4.4(d).




“Entity” shall mean any Person other than a natural person.




“Expenses” shall mean all costs, expenses and charges incurred by the Company
after the date hereof, including all Operating Expenses, in connection with its
operations and other business activities.




“Financing” shall mean any borrowing made by or on behalf of the Company, and
for this purpose “borrowings” shall be deemed to include not only borrowings
(including overdrafts) but also indebtedness in respect of or arising under or
in connection with money raised through the sale of notes, debentures and other
similar instruments; any acceptance of documentary credit; receivables sold or
discounted; any transaction entered into primarily as a method of raising funds
or financing or refinancing any assets, including finance leases, credit sale or
conditional sale agreements; any guarantee, indemnity or similar assurance
against financial loss of any Person; or amounts raised under any other
transaction that has the commercial effect of a borrowing.




“Fiscal Year” of the Company shall mean the fiscal year ending June 30.




“FSC” shall mean Freeport-McMoRan Sulphur LLC.




“GAAP” shall mean United States generally accepted accounting principles
consistently applied from time to time in effect.




“Interest” shall mean a Member’s interest in the Company at any particular time,
including all interest in profits, gains, losses, cash distributions and such
Member’s Capital Accounts and the right of such Member to any and all benefits
to which a Member may be entitled as provided in this Agreement and under the
Act, together with the obligations of such Member to comply with all of the
terms and provisions of this Agreement and the Act.  An Interest in the Company
shall be uncertificated.




“K1 USA” shall mean K1 USA Energy Production Corporation.




“Manager” shall mean the Manager or Co-Managers, as referenced in Article IV,
and shall have the same meaning as the term “manager” under the Act, but does
not include any Person who has ceased to be a manager in the Company.




“Master Agreement” shall mean that certain Master Agreement by and among the
Company, MMR, FSC, and K1 USA dated October 22, 2002.




“Member” shall mean each Member, and shall have the same meaning as the term
“member” under the Act, but does not include any Person who has ceased to be a
member in the Company.




“Member Nonrecourse Debt” shall have the meaning set forth in Section
1.704-2(b)(4) of the Regulations.




“Member Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to
each Member Nonrecourse Debt, determined in accordance with Section 1.704-2(i)
of the Regulations.




“Member Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(i)(2) of the Regulations.  The amount of Member Nonrecourse Deductions
with respect to a Member Nonrecourse Debt for a Fiscal Year of the Company
equals the excess, if any, of the net increase, if any, in the amount of Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt
during such Fiscal Year over the aggregate amount of any distributions during
the Fiscal Year to the Member that bears the economic risk of loss for such
Member Nonrecourse Debt to the extent such distributions are from the proceeds
of such Member Nonrecourse Debt and are allocable to an increase in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Section 1.702-2(i)(2) of the Regulations.




“MMR” shall mean McMoRan Exploration Co




“New Company” shall have the meaning set forth in Section 6.4(b).




“Non-Discretionary Expenses” shall have the meaning set forth in Section 4.4(d).




“Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(b)(1) of the Regulations.  The amount of Nonrecourse Deductions for a
Company Fiscal Year equals the excess, if any, of the net increase, if any, in
the amount of Company Minimum Gain during that Fiscal Year over the aggregate
amount of any distributions during that Fiscal Year of proceeds of a Nonrecourse
Liability that are allocable to an increase in Company Minimum Gain, determined
according to the provisions of Section 1.704-2(c) of the Regulations.




“Nonrecourse Liability” shall have the meaning set forth in Section
1.704-2(b)(3) of the Regulations.




“Offered Interest” shall have the meaning set forth in Section 3.6(a).




“Operating Budget” shall have the meaning set forth in Section 4.4(d).




“Operating Expenses” shall mean all ordinary and necessary costs, expenses, or
charges incurred in connection with the operations of the Company and consistent
with the Operating Budget, excluding debt service (principal and interest)
payable with respect to any Financing of the Company.




“Option Notice” shall have the meaning set forth in Section 3.6(a).




“Outside Party” shall have the meaning set forth in Section 3.6(a).




“Outstanding Interests” shall mean the Members' aggregate percentage interests
in the outstanding equity of the Company.  The Outstanding Interests of the
Members are set forth in Exhibit A hereto.




“Person” shall mean any natural person, association, corporation, partnership,
limited liability company, governmental entity, joint stock association, joint
venture, firm, trust, business trust, cooperative or other business entity.




“Profits” or “Losses” shall mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss) with the following adjustments:




(a)

Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
definition shall be added to such taxable income or loss.

(b)

Any expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as Section 705(a)(2)(B) of the Code expenditures pursuant to Section
1.704-1(b)(2)(iv)(i) of the Regulations and not otherwise taken into account in
computing Profits or Losses pursuant to this definition shall be subtracted from
such taxable income or loss.

(c)

To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code or Section 743(b) of the Code is required
pursuant to Section 1.704-1(b)(2)(iv)(m)(4) of the Regulations to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses.

(d)

Notwithstanding any other provision of this definition, any items of income,
gain, deduction or loss that are specially allocated in accordance with Section
6.3 shall not be taken into account in computing Profits or Losses.

“Regulations” shall mean the regulations promulgated by the United States
Department of the Treasury pursuant to the Code.  All references herein to
sections of the Regulations shall include any corresponding provision or
provisions of succeeding, similar, substitute, proposed or final Regulations.




“Remaining Member” shall have the meaning set forth in Section 3.6(a).




“Required Interests” shall mean at least a majority of the Outstanding
Interests.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Selling Member” shall have the meaning set forth in Section 3.6(a).




“Supermajority Interests” shall have the meaning set forth in Section 4.11.




“Tax Matters Member” shall have the meaning set forth in Section 7.1.




Section 1.7

Construction.  Unless the context requires otherwise: (a) the gender (or lack of
gender) of all words used in this Agreement includes the masculine, feminine and
neuter; (b) references to Sections or Articles refer to Sections or Articles of
this Agreement; (c) “including” shall mean “including without limitation” and
(d) references to the date of this Agreement (or the date hereof) shall mean
December  ___, 2002.  Any reference to the Code or other statutes or laws will
include all amendments, modifications, or replacements of the specific sections
and provisions concerned.  Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person, including actions taken by or on behalf of any
Affiliate of such Person.  References in the Code and Regulations to
partnerships and partners shall be applied with respect to this Agreement to the
Company and Members respectively.

ARTICLE II
Business Purpose

The purpose of the Company shall be to conduct any lawful business as the
Members holding the Required Interests shall agree.




ARTICLE III
Members; Interest Transfers

Section 3.1

Members.  

(a)

A Person shall only be admitted as a Member if such Person  acquires an Interest
in accordance with this Agreement and executes this Agreement and agrees to be
bound by the provisions hereof.

(b)

Exhibit A hereto sets forth the name and mailing address of each Member,
together with the Agreed Value of each such Member’s Capital Contribution and
the  Outstanding Interests owned as of the date of this Agreement.  The Members
shall cause Exhibit A to be amended from time to time upon the reasonable
request of any Member to reflect the receipt by the Company of notice of any
change of address of a Member, the contribution of additional capital by a
Member, the distribution of capital to a Member or the occurrence of any other
event requiring amendment of Exhibit A.

(c)

No Member may withdraw or resign without the consent of the other Members to
such withdrawal.

Section 3.2

Initial Capital Contribution.  The initial Capital Contributions of each of FSC
and K1 USA shall be as described on Exhibit A.

Section 3.3

No Member Obligation for Additional Capital.  Except as set forth in the Master
Agreement, no Member shall be obligated to (a) make any loans, advances or
capital contributions to the Company or (b) guarantee or assume any liability
under any Financing or provide any other credit enhancement with respect to any
Financing.

Section 3.4

Restrictions on Transfers of Interests.   Subject to Sections 3.5 and 3.6, no
Member shall Dispose of any of its Interest without the written consent of
Members holding the Required Interests.

Section 3.5

Permitted Transfers.  

(a)

Any Member may transfer any portion of its Interest to any initial Member
(whether pursuant to the terms of Section 3.6 or otherwise).

(b)

Any Member may transfer any portion of its Interest to any Entity in which the
Member or the ultimate parent Entity of such Member directly or indirectly owns
at least a majority equity interest.

(c)

K1 USA may transfer any portion of its Interest to Keppel Corporation Ltd. or
any Entity in which the Keppel Corporation Ltd. directly or indirectly owns at
least a majority equity interest.

Section 3.6

Right of First Refusal; Tag-Along Rights.  

(a)

Any Disposition of an Interest by any Member other than those permitted under
Section 3.5 must follow the procedures set forth in this Section 3.6.  If any
Member (the “Selling Member”) desires to sell any portion of its Interest and
such Selling Member shall have received a bona fide arm’s length written offer
(the “Bona Fide Offer”) for the purchase of such Interest (the “Offered
Interest”) for cash from a Person who is not an Affiliate of the Selling Member
(the “Outside Party”) which the Selling Member desires to accept, the Selling
Member shall give written notice (“Option Notice”) to the remaining Members (the
“Remaining Members”) setting forth its desire to sell such Offered Interest,
which notice shall be accompanied by a legible photocopy of the original
executed Bona Fide Offer and shall set forth the name and address of the Outside
Party and the price and terms of such offer.  Upon delivery of the Option
Notice, the Remaining Members shall have a non-assignable first option to
purchase the Offered Interest on a pro rata basis based upon the Interest owned
by such Remaining Member in relation to the aggregate Interests owned by all
Remaining Members at the price and on the terms set forth in the Bona Fide
Offer, which may be exercised by giving written notice to the Selling Member
within 30 days after the delivery of the Option Notice or, if later, 60 days
prior to the closing date set forth in the Bona Fide Offer (if any).  If one or
more Remaining Members fail to exercise their options to purchase the Offered
Interest, the Selling Member shall promptly notify the other Remaining Members
and such other Remaining Members shall have the option to purchase such Offered
Interest on a pro rata basis upon the same terms as such declining Remaining
Member, and shall promptly notify the Selling Member if it wishes to exercise
such option.  The Selling Member shall follow the procedure described in the
preceding sentence on as many successive occasions as may be necessary until
such time as one or more Remaining Members have elected to purchase all of the
Offered Interest, or the Remaining Members have failed to exercise their options
to purchase all of the Offered Interest.  The entire process set forth above
with respect to providing options to the Remaining Members to purchase the
Offered Interest shall not extend beyond the 45th day after the delivery of the
Option Notice to the Remaining Members or, if later, 45 days prior to the
closing date set forth in the Bona Fide Offer (if any).  If the Remaining
Members elect to purchase the Offered Interest under this Section 3.6(a), the
Remaining Members shall be obligated to purchase, and the Selling Member shall
be obligated to sell, the Offered Interest at the price and on the terms set
forth in the Bona Fide Offer. If the Remaining Members fail to exercise their
option to purchase the Offered Interest, the Selling Member thereafter, not
later than 90 days after the delivery of the Option Notice or, if later, the
closing date set forth in the Bona Fide Offer (if any), may sell (subject to the
limitations of Section 3.6(b)) the Offered Interest to the Outside Party for the
consideration and on the terms set forth in the Bona Fide Offer; provided,
however, that in the event the Selling Member has not so sold such Offered
Interest to the Outside Party for such consideration and upon such terms within
such 90-day period or, if later, the closing date set forth in the Bona Fide
Offer (if any), then the sale of such Offered Interest thereafter shall once
again be subject to the restrictions contained in this Agreement.




(b)

If (1) the Selling Member gives an Option Notice pursuant to Section 3.6(a), (2)
the Remaining Members have not elected to purchase the Offered Interest, (3) the
Selling Member determines to transfer its Interest pursuant to the Bona Fide
Offer, and (4) either (A) the Interest to be transferred represents a majority
of the Outstanding Interests, or (B) the Outside Party, together with any of its
Affiliates, would become the holder of a majority of the Outstanding Interests
following the proposed transfer, then the Selling Member shall give written
notice (the “Closing Notice”) to the Remaining Members at least 30 days prior to
the closing of the proposed transfer.  Each of the Remaining Members shall have
the separate right, exercisable upon written notice to the Selling Member within
10 days after receipt of the Closing Notice, to require the Outside Party to
purchase all of the Interest of such Remaining Member in addition to the Selling
Member's Interest, on the same terms and conditions specified in the Closing
Notice, adjusted so that the consideration to be received by each Remaining
Member making this election shall be equal to the percentage Interest of such
Remaining Member multiplied by the amount equal to (i) the total cash
consideration specified in the Closing Notice for the Selling Member’s Interest
to be sold, divided by (ii) the percentage Interest of the Selling Member to be
sold.  If  the Outside Party refuses to purchase the Interest of any such
Remaining Member, the Selling Member shall not sell any of its Interest to such
Outside Party in response to the Bona Fide Offer.

Section 3.7

Certificates.  The Company will not issue certificates representing Outstanding
Interests and no Member shall be entitled to receive any such certificate.

ARTICLE IV
Management

Section 4.1

Management Vested in the Manager.  Except as expressly provided otherwise herein
and subject to the provisions of Section 4.3, the management of the Company
shall be vested in the Manager or Managers appointed by the Members holding the
Required Interests.  The initial Manager of the Company shall be FSC.  Any
Member owning a majority of the Outstanding Interests may appoint a Co-Manager.
 Except as provided in Section 4.3, if a Co-Manager is appointed, then the
Co-Managers shall jointly make all decisions in connection with the Company’s
business.  Any Manager may be removed at any time upon the vote of Members
holding the Required Interests. If a Manager is so removed or resigns or becomes
unable to serve as Manager, a successor Manager shall be appointed by Members
holding the Required Interests. A Manager may, but need not, be a Member.

Section 4.2

Powers of the Manager.  

(a)

Subject only to the limitations expressly provided in Section 4.3 and elsewhere
in this Agreement, the Manager shall have the full and complete duty and right
to manage and control and, within its discretion, shall make all decisions and
take any necessary or appropriate action in connection with the Company’s
business.  

(b)

Every contract, deed, mortgage, lease or other instrument executed by the
Manager in accordance with this Agreement shall be conclusive evidence in favor
of every Person relying thereon or claiming thereunder that at the time of the
delivery thereof (1) the Company was in existence, (2) neither this Agreement
nor the Certificate of Formation had been amended in any manner so as to
restrict the delegation of authority of the Manager, and (3) the execution and
delivery of such instrument was duly authorized by the Members or the Manager
(as the case may be).  Any Person may rely on a certificate addressed to him and
signed by the Manager hereunder:

(i)

as to the identity of the Manager and the Members;

(ii)

as to the existence or non-existence of any fact which constitutes a condition
precedent to acts by the Manager or is in any other manner germane to the
affairs of the Company;

(iii)

as to the identity of any Person who is authorized to execute and deliver any
instrument or document of the Company;

(iv)

as to the authenticity of any copy of the Certificate of Formation, this
Agreement or amendments to either thereof and any other document relating to the
conduct of the affairs of the Company; or

(v)

as to any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or any Member in the capacity as a Member of
the Company.

Section 4.3

Actions Requiring Approval by the Required Interests.  In addition to any other
authorizations by the Members that may be required by law or Section 4.5 with
respect to any transaction with any Member or its Affiliates or otherwise
required in this Agreement, the following actions may not be taken by the
Manager without the prior written consent of Members holding the Required
Interests:

(a)

any capital expenditure by or on behalf of the Company, including without
limitation any Additions and Alterations (as defined in the Master Agreement),
other than Non-Discretionary Expenses set forth in Section 4.4(d);

(b)

any single sale, lease, exchange, mortgage, transfer or other Disposition of any
significant assets of the Company in any Fiscal Year valued in the amount of
$100,000 or more;

(c)

borrowing any money, except as contemplated by the Master Agreement;

(d)

incurring, assuming or becoming liable for any indebtedness owed to any Person,
or creating or granting a security interest, lien or encumbrance in any of the
Company's assets outside the normal course of business;

(e)

any calculation of the components of or distribution of Available Cash;

(f)

the formation or acquisition of a subsidiary, entering into a joint venture or
partnership with or management or operation of any other Person, or the
investment in or acquisition of any interest in the equity of any other Entity;

(g)

the dissolution of the Company, or the adoption of a plan of liquidation of the
Company, other than in accordance with Section 10.1; or effecting a
recapitalization or reorganization in any form of transaction;

(h)

any action by the Company commencing, consenting to or acquiescing in the filing
of bankruptcy proceedings, the appointment of a receiver or similar official, or
making a general assignment for the benefit of creditors;

(i)

the issuance, sale, purchase (except as permitted herein) or redemption by the
Company of any Interests , or other equity securities or any options, rights or
other instruments providing for the issuance of Interests or convertible into or
exchangeable for Interests;

(j)

execution by the Company of any contract with a term greater than three years,
or which may not be terminated by the Company without penalty which obligates
the Company to make payments in excess of $100,000 in any year;

(k)

approve, modify, amend, terminate or cancel the then-current Operating Budget
and Annual Business Plan or incur any liability or expense not in accordance
therewith;

(l)

take any action that would make it impossible for the Company to continue
operating in the ordinary course of its intended business, or change the nature
of the business of the Company;

(m)

issue any guaranty by the Company with respect to the obligations of any other
Person;

(n)

declare or pay any dividends or distributions to the Members other than as
provided in this Agreement;

(o)

except as provided in the Master Agreement with respect to the One Year Period,
incurring costs relating to pursuing the permits and marketing the Alternative
Use Facilities for alternative uses and development of the Alternative Use
Facilities for E&P Waste Disposal as those terms are defined in the Master
Agreement;

(p)

employ and set the compensation (both salary and bonus) of any employee of the
Company with aggregate gross compensation (salary and bonus) in excess of
$100,000 or (b) terminate any employee of the Company with gross compensation
(salary and bonus) in excess of $100,000 or (c) enter into or amend  any
employment agreement with any such person;

(q)

whether and when to exercise or terminate the Option (as defined in the Master
Agreement);

(r)

decisions with respect to (i) whether the Sulphur Lease shall be maintained
following the Option Closing Date and, if so, (ii) establishment of alternative
arrangements to production of brine from BS-2 for maintaining the Sulphur Lease
and any approval required for BS-2 pursuant to Section 2.2 of the Master
Agreement;

(s)

reduce the availability of the Revolving Loan (as defined in the Master
Agreement) as provided in Section 4.1 of the Master Agreement;

(t)

exercise the election to terminate the pressure maintenance services from FSC as
provided in Section 6.1 of the Master Agreement; or

(u)

any reclamation or abandonment costs associated with the FP Platform.

Notwithstanding the foregoing, matters that are set forth in the Operating
Budget shall not require separate approval of such matters; provided, however,
that approval shall be required if there is a change in any such matter set
forth in the Operating Budget and such change would otherwise require approval.




Section 4.4

Administrative Services; Manager Compensation.

(a)

The Manager shall be reimbursed for all costs and expenses associated with
providing services to the Company, including all costs relating to the
managerial, technical and operational employees and officers of the Manager and
its Affiliates devoting time to the affairs of the Company pursuant to an
Operating Budget.

(b)

The Manager shall provide or procure all of the following services for the
Company:  (i) accounting, treasury, and financial, (ii) tax and legal, (iii)
administrative and clerical, (iv) insurance and risk management, (v) management
information and system support, (vi) facilities management and security, and
(vii) contract negotiation and administration, provided that (A) the Manager
notifies the Members of the identity of the service providers and (B) the costs
related to such services are consistent with the Operating Budget.

(c)

In addition to the reimbursement of costs and expenses as provided in Section
4.4(a), the Manager shall be paid for a reasonable allocation of indirect costs
and overhead in connection with providing services to the Company to the extent
provided in the Operating Budget.

(d)

The Manager shall operate the Company for the remainder of calendar year 2002 in
accordance with its practices in conducting  the business activities and
alternative uses with respect to the Company’s assets prior to the formation of
the Company and after consultation with the other Member and, to the extent
there are any material out of the ordinary expenses, such expenses shall be
subject to the other Member’s approval.  The initial Members shall cooperatively
prepare by December 15, 2002, a detailed operating and capital budget for
calendar year 2003 (detailed on a month-to-month basis), which shall set forth,
among other things, detailed assumptions, anticipated income, operating
expenses, reserves (if any), capital expenditures and other costs and expenses
of the Company for the ensuing calendar year.  The Manager, at the Company’s
expense, shall prepare and submit to the other Members for approval as provided
in this Section 4.4(d) (not less than 60 days prior to the beginning of each
calendar year commencing with calendar year 2004) an Operating Budget (as
defined below).  Upon approval by the Members of an annual operating and capital
budget (such budget, as so approved is called the “Operating Budget”), the
Manager shall manage the Company in accordance with such approved Operating
Budget until such time as a new or amended Operating Budget has been approved in
accordance with this section in substitution therefor.  If the Manager and
Members fail to agree on an Operating Budget, then the Manager shall make
payments or operate the Company as previously agreed by the Manager and the
Members.  The Manager shall not pay or incur expenses on behalf of the Company
that are not contemplated by the then approved Operating Budget, when determined
on a line by line basis, except for (i) emergency expenditures that are
necessary to protect against injury to persons or damage to property (“Emergency
Expenditures”), and (ii) non-discretionary Expenses (“Non-Discretionary
Expenses”) of up to $100,000 per year, in the aggregate, in excess of the
budgeted amounts set forth in the Operating Budget that are reasonably required
for proper business purposes.  The Manager shall not modify or amend the
currently approved Operating Budget without the prior written consent of the
Members.  Until an Operating Budget for a calendar year is approved as provided
herein, the approved Operating Budget for the immediately preceding calendar
year shall constitute the Operating Budget for such succeeding calendar year,
subject to increases or decreases based upon percentage increases or decreases
in the U.S. City Average Consumer Price Index as published by the United States
government from the previous calendar year.

(e)

The initial Members shall cooperatively prepare by December 15, 2002, the annual
business plan for calendar year 2003 (once approved by the Members, each such
annual business plan is hereinafter referred to as an “Annual Business Plan”).
 The Manager shall prepare and submit to the other Members for approval an
annual business plan for the Company not less than sixty (60) days prior to the
end of each calendar year commencing with calendar year 2004.  Until an Annual
Business Plan for a calendar year is approved as provided herein, the Annual
Business Plan for the immediately preceding calendar year shall constitute the
Annual Business Plan for such succeeding calendar year.  The Annual Business
Plan may not be amended or modified without the prior written approval of the
other Members.  The Annual Business Plan for any calendar year shall include the
following:

(i)

A management plan specifying in reasonable detail the Manager’s plans for the
Company for the ensuing Fiscal Year, all of which information shall be
satisfactory in form and substance to the other Members;

(ii)

a narrative description of any other activities proposed to be undertaken by the
Company;

(iii)

a projected balance sheet for the Company as of the end of the Fiscal Year in
question;

(iv)

a description of all insurance coverages for the Company; and

(v)

a detailed description of such other information as may adversely affect the tax
treatment of the Company as a partnership for tax purposes, plans, contracts,
agreements or other matters as may be necessary in order to inform the other
Members of all matters relevant to the ongoing operation and management of the
Company and such other information as may be necessary to enable the Members to
make an informed decision with respect to their approval of such Annual Business
Plan or as may be reasonably requested by the Members.

(f)

The Manager shall, subject to the limitations contained herein and the
availability of operating revenues and other Company funds, implement the then
approved Annual Business Plan.  The Manager shall promptly advise and inform the
other Members in writing of any transaction, notice, event or proposal directly
relating to the management and operating of the Company that could significantly
affect the Company or cause a significant deviation from the then-current Annual
Business Plan.

Section 4.5

Conflicts of Interest.  

Notwithstanding that it may institute a conflict of interest and notwithstanding
other provisions of this Agreement requiring approval by the Manager or Members,
any transaction between the Company and any Member or its Affiliates or by any
Member or its Affiliates which would otherwise require approval by the Members
shall require the prior written approval of disinterested Members holding a
majority in Interest of all disinterested Members.  Such transactions shall
include, without limitation, the purchase, sale, lease or exchange of any
property, the issuance or redemption of any Interests, the lending or borrowing
of funds, providing any credit enhancements, and the amendment, modification or
termination of any existing contract, agreement or arrangements between the
Company and a Member or any of its Affiliates.  All transactions described in
this Section are referred to as “Conflict of Interest Transactions.”  Upon the
requisite approval thereof by the Members under this Section 4.5, a Conflict of
Interest Transaction shall be deemed to have been duly authorized and shall not
be deemed to be invalid solely by reason of the conflict of interest.  




Section 4.6

Meetings of the Members.  

(a)

A regular meeting of the Members shall be called by the Manager and held at
least once annually.  Special meetings of the Members may be called by the
Manager or by any one or more of the Members.  Notice of any such regular or
special meeting shall be given to all Members not less than three nor more than
ten business days before the date of such meeting, which notice shall state the
nature of the business to be transacted.  Members may vote in person or by proxy
at such meeting.  Whenever the vote or consent of Members is permitted or
required under this Agreement or by law, such vote or consent may be given at a
meeting of Members or may be given in accordance with the procedure described in
this Section 4.6.  Except as otherwise expressly provided in this Agreement, the
vote of the Required Interests shall control.

(b)

Each Member may authorize any Person to act for him or her by proxy on all
matters in which a Member is entitled to participate, including waiving notice
of any meeting, or voting or participating at a meeting.  Every proxy must be
signed by the Member or his or her attorney-in-fact.  No proxy shall be valid
after the expiration of eleven months from the date thereof and every proxy
shall be revocable at the pleasure of the Member executing it.

(c)

Each meeting of Members shall be conducted by the Manager, or such other Person
as the Manager may appoint, pursuant to such rules for the conduct of the
meeting as the Manager deems appropriate.

Section 4.7

Consent of Members.  The Company may take any action requiring the consent of
Members if approved by the consent in writing of Members holding in the
aggregate the percentage of Outstanding Interests required to consent to or
approve such action under this Agreement.  Any such written consent shall be
delivered to the Manager.  If any such written consent is signed by fewer than
all of the Members, a copy of the consent, or notice of the action taken
pursuant thereto, shall be given to all of the Members who did not sign the
consent.  Any such written consent may be executed by obtaining facsimile
signatures of the Members on multiple counterparts of the consent.

Section 4.8

Limitations on Authority of Members.  

(a)

No Member shall take, or cause or permit the directors, officers, employees,
representatives or agents of such Member or its Affiliates to take, any action
that would bind or obligate the Company in any manner not expressly authorized
by this Agreement.

(b)

No Member shall have the power to commit, obligate or bind any other Member
unless the latter has given its prior written consent thereto, and nothing in
this Agreement shall make or constitute any Member the representative, agent or
principal of any other Member.

(c)

No Member, solely by virtue of having the status of a Member, shall have any
management power over the business and affairs of the Company or actual or
apparent authority to enter into contracts on behalf of, or otherwise to bind,
the Company.

Section 4.9

Liability of Manager.  Nothing herein or in any other document to the contrary,
including but not limited to the Master Agreement or any other agreements
contemplated thereby, shall limit any Manager’s liability for breaches of
fiduciary duties, fraud, self-dealing (in contravention of this Agreement),
willful misconduct, gross negligence, any wrongful misappropriation or taking by
the Manager or any other act by the Manager that creates liability under the
Act.

Section 4.10

Competitive Activities.  

(a)

The Members shall be required to devote only such time to the affairs of the
Company as they determine in their sole discretion may be necessary to operate
the Company. The Manager shall be required to devote only such time to the
affairs of the Company as it determines in its reasonable discretion may be
necessary to operate the Company in accordance with the Company's Operating
Budget and Annual Business Plan.

(b)

Each Member and its Affiliates and the Manager may not compete with the Company
in the alternate use storage or disposal business, as described in the Master
Agreement, so long as the Option (as defined in the Master Agreement) is
outstanding and following the exercise of the Option.  Otherwise, each Member
and the Manager may engage in whatever activities it chooses, whether
competitive with the activities of the Company, without having any obligation to
offer any interest in such activity to the Company or to the other Members.

Section 4.11

Supermajority Approval.  Anything to the contrary in this Agreement
notwithstanding, none of the following actions shall be undertaken without the
prior written consent of Members holding not less than 80% of the Outstanding
Interests (“Supermajority Interests”):

(a)

amendment of this Agreement or the Certificate of Formation;

(b)

any material amendment, modification, or waiver of any provision of any
Financing or credit enhancement agreement of the Company; or

(c)

any transaction in which the Company merges, consolidates, or exchanges
Outstanding Interests with any other Entity.

ARTICLE V
Available Cash

Upon approval by the Members holding the Required Interests, the Manager may at
any time distribute cash not in excess of the Available Cash of the Company
provided, however, that no Available Cash may be distributed until both
Revolving Loan and Additional Loan (as those terms are defined in the Master
Agreement) have been repaid in full and a sinking fund in an amount sufficient
to cover the reclamation obligations, as provided in the Master Agreement, has
been fully funded.  The sinking fund for reclamation obligations shall be
established once 80% of the principal of both the Revolving Loan and the
Additional Loan has been repaid. Notwithstanding the forgoing, Members holding
the Required Interests may elect to have the Company make a distribution
pursuant to Section 4.3. All distributions shall be made in accordance with each
Member's percentage Interest.




ARTICLE VI
Allocations of Profits and Losses and Items
Of Income, Gain, Loss and Deduction; Capital Accounts

Section 6.1

Allocations.  Except as otherwise provided in and subject to the provisions of
this Agreement, Profits or Losses of the Company for each Fiscal Year (including
gain or loss from the sale, exchange or disposition of all or any portion of the
assets of the Company) shall be divided among and borne by the Members as
provided in this Section 6.1.  For purposes of determining the amount of Profits
or Losses to be allocated pursuant to this Section 6.1, any basis adjustments
permitted pursuant to Section 743 of the Code shall be disregarded.

(a)

Profits shall be allocated sequentially as follows:

(i)

To the Members in an amount equal to the excess, if any, of (A) the cumulative
Losses allocated to the Members pursuant to Section 6.1(b) hereof (as such
Losses may be reallocated under Section 6.3(b)) for all prior Fiscal Years, over
(B) the cumulative Profits allocated pursuant to this Section 6.1(a)(i) for all
prior Fiscal Years, pro rata in accordance with such excess calculated for each
such Member; and

(ii)

To the Members pro rata in accordance with their Outstanding Interests.

(b)

Subject to Section 6.3(b), Losses shall be allocated to the Members pro rata in
accordance with their Outstanding Interests.

Section 6.2

Capital Accounts.  

(a)

Separate capital accounts shall be maintained for each Member (“Capital
Accounts”) in accordance with this Section 6.2.  The Capital Account of each
Member shall represent such Member’s interest in the capital of the Company and,
as of any particular date, shall have a balance equal to the sum of such
Member’s initial Capital Contribution to the Company plus (a) the sum of any
Profits allocated to such Member in the manner herein provided, any other items
in the nature of income or gain that are allocated pursuant to Sections 6.1 and
6.3(a) hereof, and any amount of any Company liabilities that are expressly
assumed by such Member, and minus (b) all distributions made to such Member, any
Losses allocated to such Member in the manner herein provided, and any other
items in the nature of expenses or Losses that are allocated pursuant to
Sections 6.1 and 6.3(a) hereof and any amount of liabilities of such Member that
are expressly assumed by the Company.

(b)

The provisions of this Agreement relating to the maintenance of Capital Accounts
are intended to comply with Section 1.704-1(b) of the Regulations, and shall be
interpreted and applied in a manner consistent with such Regulations.  

Section 6.3

Special Provisions.  

(a)

Notwithstanding Sections 6.1 and 6.2 hereof:

(i)

Subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of the
Regulations, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
Profits and gain for such year (and, if necessary, subsequent years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain
determined in accordance with Section 1.704-2(g)(2) of the Regulations.
 Allocations pursuant to the previous sentence shall be made in proportion to
the respective amounts required to be allocated to each Member pursuant thereto.
 This subparagraph is intended to comply with the minimum gain chargeback
requirement in such section of the Regulations and shall be interpreted
consistently therewith.  Solely for purposes of this sub-paragraph, each
Member’s Adjusted Capital Account Balance shall be determined prior to any other
allocations in Section 6.1 or 6.3, for any fiscal year and without regard to any
net decrease in Member Minimum Gain during such Fiscal Year.

(ii)

Subject to the exceptions set forth in Section 1.704-2(i)(4) of the Regulations,
if there is a net decrease in Member Nonrecourse Debt Minimum Gain during any
Company Fiscal Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain, determined in accordance with Section 1.704-2(i)(3) of the
Regulations, shall be specially allocated items of Company Profits and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain,
determined in accordance with Section 1.704-2(i)(5) of the Regulations.
 Allocations pursuant to the previous sentence shall be made in proportion to
the respective amounts required to be allocated to each Member pursuant thereto.
 The items to be so allocated shall be determined in accordance with Section
1.704-2(i)(4) of the Regulations.  This sub-paragraph is intended to comply with
the minimum gain chargeback requirement in such section of the Regulations and
shall be interpreted consistently therewith.  Solely for purposes of this
sub-paragraph, each Member’s Adjusted Capital Account Balance shall be
determined prior to any other allocations pursuant to Section 6.1 or 6.3 with
respect to such Fiscal Year, other than allocations pursuant to Section
6.3(a)(i) above.

(iii)

In the event any Members unexpectedly receive any adjustments, allocations or
distributions described in Regulation Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Company Profits and
gain shall be specially allocated to such Members in an amount and manner
sufficient to eliminate the deficits in their Adjusted Capital Account Balances
created by such adjustments, allocations or distributions as quickly as
possible.

(iv)

In the event any Member has a deficit Capital Account at the end of any Fiscal
Year which is in excess of the sum of the amount such Member is obligated to
restore pursuant to this Agreement or the penultimate sentences of Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations, each such Member shall be
specially allocated items of Company Profits and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 6.3(a)(iv) shall be made only if and to the extent such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Section 6.3 have been made as if Section 6.3(a)(iii) and
this Section 6.3(a)(iv) were not in this Agreement.

(v)

Nonrecourse Liabilities and Nonrecourse Deductions for any Fiscal Year or other
period shall be specially allocated to the Members in accordance with their
Outstanding Interests.

(vi)

Any Member Nonrecourse Deduction for any Fiscal Year or other period shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Section 1.704-2(i) of the
Regulations.

(b)

No Losses shall be allocated to any Member to the extent that such allocation
would result in a deficit in its Adjusted Capital Account Balance while any
other Member continues to have a positive Adjusted Capital Account Balance; in
such event Losses shall first be allocated to any members with positive Adjusted
Capital Account Balances, and in proportion to such balances, to the extent
necessary to reduce their positive Adjusted Capital Account Balances to zero.

(c)

Any special allocations of items pursuant to Sections 6.3(a) and (b) shall be
taken into account in computing subsequent allocations so that the net amount of
any items so allocated and the Profits, Losses and all other items allocated to
each such Member pursuant to Section 6.1 shall, to the extent possible, be equal
to the net amount that would have been allocated to each such Member pursuant to
the provisions of Section 6.1 if such special allocations had not occurred.

(d)

Profits, Losses, deductions and credits shall be allocated to the Members in
accordance with the portion of the year during which the Members have held their
respective interests.  All items of Profits, Losses and deductions shall be
considered to have been earned ratably over the period of the Fiscal Year of the
Company, except that Profits and Losses arising from the disposition of assets
shall be taken into account as of the date thereof.

(e)

Notwithstanding any provision herein to the contrary, in the event the Company
is entitled to a deduction for interest imputed under any provision of the Code
on any loan or advance from a Member (whether such interest is currently
deducted, capitalized or amortized), such deduction shall be allocated solely to
such Member.

(f)

Notwithstanding any provision herein to the contrary, to the extent any payments
in the nature of fees made to a Member are finally determined by the IRS to be
distributions to a Member for federal income tax purposes, there will be a gross
income allocation to such Member in the amount of such distribution.

Section 6.4

Capital Account Adjustments and 704(c) Tax Allocations.  

(a)

For purposes of computing the amount of any item of  Profits, gain,  deduction
or Loss to be reflected in the Members’ Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes;
provided, however, that:

(i)

Any deductions for depreciation, cost recovery or amortization (other than
depletion under Section 611 of the Code) attributable to a Contributed Property
shall be determined as if the adjusted basis of such property on the date it was
acquired by the Company was equal to the Agreed Value of such property.  

(ii)

Any Profits, gain or Loss attributable to the taxable disposition of any
property (including any property subject to depletion under Section 611 of the
Code) shall be determined by the Company as if the adjusted basis of such
property as of such date of disposition was equal in amount to the Company’s
Carrying Value with respect to such property as of such a date.

(iii)

The computation of all items of Profits, gain, Loss and deduction shall be made
by the Company and, as to those items described in Section 705(a)(1)(B) or
Section 705(a)(2)(B) of the Code, without regard to the fact that such items are
not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.

(b)

A transferee of any Interest will succeed to the Capital Account relating to the
Interest transferred; provided, however, that if the transfer causes a
termination of the Company under Section 708(b)(1)(B) of the Code, the Company
 shall be deemed to have been reconstituted by means of the transactions deemed
to occur under Section 1.708-1(b)(4) of the Regulations.  The Capital Accounts
of such reconstituted Company shall be maintained in accordance with the
principles set forth herein.

(c)

Upon an issuance of additional Interest for cash or Contributed Property, the
Capital Accounts of all Members (and the Carrying Values of all Company
properties) shall, immediately prior to such issuance, be adjusted (consistent
with the provisions hereof) upward or downward to reflect any unrealized gain or
unrealized loss attributable to each Company property (as if such unrealized
gain or unrealized loss had been recognized upon an actual sale of such property
at the fair market value thereof, immediately prior to such issuance, and had
been allocated to the Members, at such time, pursuant to Section 6.1).  In
determining such unrealized gain or unrealized loss attributable to the
properties, the fair market value of Company properties shall be determined by
the Members  using such reasonable methods of valuation as it may adopt.

(d)

Immediately prior to the distribution of any Company property in liquidation of
the Company, the Capital Accounts of all Members (and the Carrying Values of all
Company properties) shall be adjusted (consistent with the provisions hereof and
Section 704 of the Code) upward or downward to reflect any unrealized gain or
unrealized loss attributable to each Company property (as if such unrealized
gain or unrealized loss had been recognized upon an actual sale of each such
property, immediately prior to such distribution, and had been allocated to the
Members, at such time, pursuant to Section 6.1).  In determining such unrealized
gain or unrealized loss attributable to the properties, the fair market value of
Company properties shall be determined by the Members using such reasonable
methods of valuation as it may adopt.

(e)

In accordance with Section 704(c) and the regulations thereunder, Profits, gain,
Loss and deduction with respect to any Contributed Property shall, solely for
tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Agreed Value.

(f)

In the event the Carrying Value of any Company asset is adjusted as described in
paragraph (c) and (d) above, subsequent allocations of Profits, gains, Losses
and deductions with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Carrying Value in the same manner as under Section 704(c) of the Code and the
Regulations thereunder.

(g)

Any elections or other decisions relating to such allocations shall be made by
the Members in any manner that reasonably reflects the purpose and intention of
this Agreement.

ARTICLE VII
Taxes

Section 7.1

Tax Matters Member.  FSC (the “Tax Matters Member”) shall be the “tax matters
partner” of the Company pursuant to Section 6231(a)(7) of the Code.  The Tax
Matters Member shall take such action as may be necessary to cause each other
Member to become “notice partners” within the meaning of Section 6223 of the
Code.  The Tax Matters Member shall inform each other Member of all significant
matters that may come to its attention in its capacity as “tax matters partner”
by giving notice thereof on or before the fifteenth business day after becoming
aware thereof and, within that time, shall forward to each other Member copies
of all significant written communications it may receive in that capacity.  The
Tax Matters Member may not take any action contemplated by Sections 6222 through
6232 of the Code without the consent of the other Members, but this sentence
does not authorize the Tax Matters Member (or any other Member) to take any
action left to the determination of an individual Member under Sections 6222
through 6232 of the Code.  The Tax Matters Member shall cause to be prepared and
filed all necessary federal, state and local income tax returns for the Company.
 The Company and each other Member shall furnish the Tax Matters Member with all
pertinent information in its possession relating to the Company that is
necessary to enable the Tax Matters Member to prepare and file such tax returns.

Section 7.2

Tax Election.  The Members hereby document their intent to treat the Company as
a Partnership for federal income tax purposes.

ARTICLE VIII
Information

Section 8.1

Access.  In addition to the other rights specifically set forth in this
Agreement, each Member shall have access to all information regarding the
Company to which a member is entitled to have access pursuant to the Act and to
all such other information regarding the Company as it may reasonably request
from time to time.

Section 8.2

Reports and Information.  The Company shall furnish to each Member (a) monthly,
within 20 days after the end of each calendar month, an unaudited balance sheet
and statement of income, cash flow and Members’ Capital Accounts for the Company
as of the end of such month then ended, prepared in accordance with GAAP, except
that the financial statements will not have notes; (b) promptly, but in no event
later than 90 days after the end of each Fiscal Year, annual financial
statements of the same type described in (a) above as of the end of such Fiscal
Year or for the Fiscal Year then ended audited by a nationally recognized
accounting firm; (c) quarterly, within 30 days after the end of each quarter,
consolidated cash flow projections for the remainder of the Fiscal Year;
(d) annually, but not later than April 1 of each year, sufficient financial
information concerning the results of the Company’s operations as is necessary
for each Member to file its own federal and state income tax return for the
preceding year (including a copy of any federal, state or local partnership
income tax returns); (e) from time to time as requested by any Member, financial
information sufficient to permit any tax determination or election that a Member
may be required or permitted to make under applicable law (including such
information as may be necessary to enable any Member to make required quarterly
estimated tax payments) and such information regarding the source and/or
character of income earned by the company, as is reasonably available; and (f)
from time to time notification and information of any significant event with
respect to the Company.  In addition, notwithstanding any provision herein to
the contrary, within 10 days of the Company borrowing proceeds under the
Revolving Loan (as defined in the Master Agreement), the Company shall provide
to K1 USA a detailed summary description in writing of the Company’s use of all
of the proceeds and have available for K1 USA upon request documentation with
respect to the use of the proceeds in form and detail reasonably satisfactory to
K1 USA  

ARTICLE IX
Books, Records and Bank Accounts

Section 9.1

Maintenance of Books.  The books of account for the Company shall be maintained
on an accrual basis in accordance with the terms of this Agreement.

Section 9.2

Accounting Principles.  All accounting of the Company (and all other accounting
done pursuant to this Agreement) shall be done in accordance with GAAP;
provided, however, Capital Accounts shall be maintained in accordance with
Article VI.

Section 9.3

Bank Accounts.  Pursuant to Section 4.2, the Manager shall cause the Company to
establish, maintain and designate signatories on one or more separate bank and
investment accounts for Company funds in the Company’s name with such financial
institutions and firms as the Manager may select and designate signatories
thereon.  The Company’s funds shall not be commingled with the funds of any
other Person.

ARTICLE X
Dissolution

Section 10.1

Events Causing Dissolution.  The Company shall be dissolved and its affairs
shall be wound up upon (a) the consent of Members holding Required Interests or
(b) the entry of an order of judicial dissolution.

Section 10.2

Winding Up.  Upon dissolution, the Members shall wind up the Company’s affairs.
 The liquidation shall take place without the appointment of a liquidator. Gains
on the sale or other disposition of Company assets shall be allocated among the
Members and credited to their Capital Accounts in accordance with Article VI.
 Losses on the sale or other disposition of Company assets shall be divided
among the Members and charged against their Capital Accounts in accordance with
Article VI.

Section 10.3

Distribution of Assets.  Upon the winding up of the Company, the assets of the
Company shall be distributed in accordance with Sections 10.4 and 10.5.

Section 10.4

Distributions in Kind.  If the Members elect to distribute any asset of the
Company (other than cash) to some or all of the Members in kind, an appraisal of
the fair market value of each such asset shall be obtained by the Members from
an appraiser who is licensed to appraise property of the same nature in the
locality in which it is situated.  For purposes of effecting the liquidating
distributions, for each of such assets each Member’s Capital Account balance
shall be adjusted as if such asset were sold at its fair market value and any
gain or loss were allocated under Article VI.

Section 10.5

Distributions.

(a)

Each Member shall receive on liquidation of the Company (within 90 days after
the liquidation of the Company or by the close of the Company’s Fiscal Year in
which its dissolution occurs, whichever is later) cash or other assets (both
valued at their appraised value, as determined above, net of any liabilities
that encumber them at the time of distribution) in an amount equal to its
positive Capital Account balance as adjusted pursuant to the provisions of
Section 10.4.

(b)

No Member shall receive a distribution in kind if the effect thereof is to
create or increase a deficit in its Capital Account balance (after adjustment
pursuant to Section 10.4) unless it first contributes cash to the Company in an
amount equal to the deficit balance that would otherwise remain after said
distribution.

ARTICLE XI
Amendment of Agreement or Certificate of Formation

The consent of Members holding the Supermajority Interests is required to amend
this Agreement or the Certificate of Formation.




ARTICLE XII
Dispute Resolution

Any action to interpret, apply or enforce the provisions of this Agreement, or
the duties, obligations, liabilities, rights or powers of the parties hereto or
the Company shall be brought in the Delaware Court of Chancery, which shall have
exclusive jurisdiction over such actions.  Each party hereto hereby waives any
claims or objections that it may have with respect to venue being inconvenient
or improper.  In any action between the parties hereto arising out of or in
connection with this Agreement, the prevailing party in such action shall be
awarded, in addition to any damages, injunctions or other relief, such party's
costs and expenses, not limited to taxable costs, and a reasonable attorneys'
fee.




ARTICLE XIII
Miscellaneous

Section 13.1

Governing Law.  This Agreement and the rights of the parties hereunder will be
governed by, interpreted, and enforced in accordance with the laws of Delaware
applicable to agreements to be performed entirely in Delaware.  To the extent
not provided for in this Agreement, the provisions of the Act shall govern.

Section 13.2

Confidential Information.  At all times during the term of this Agreement, and
for a period of three years thereafter, each Member shall keep strictly
confidential and not disclose, use, divulge, publish or otherwise reveal,
directly or through another Person, any confidential information regarding the
Company or any Member including documents or information regarding customers,
costs, profits, markets, sales, pricing policies, operational methods,
technology, know-how, technical processes, or plans for future development of or
concerning the Company or any Member or their respective Affiliates
(collectively, “Confidential Information”) except in connection with the Members
 and Manager performing their respective duties and obligations under the terms
of this Agreement, or in connection with filings with governmental agencies or
courts or otherwise required under applicable law, unless the other Member gives
prior written consent to the disclosure.  To the extent that Confidential
Information is revealed, each party shall use its best efforts to have the
Persons receiving such information retain it in confidence.  Upon termination of
this Agreement or upon the transfer of a Member’s Interest, each Member shall
return to the other all Confidential Information of the others that such Member
may then possess or have under its control.

Section 13.3

Binding Effect.  Except as otherwise provided by any provisions of this
Agreement restricting the transferability of an Interest or rights incident
thereto, this Agreement will be binding upon and inure to the benefit of the
Members, and their permitted assigns.  No party hereto may transfer or assign,
in whole or in part and whether by operation of law or otherwise, any rights or
obligations hereunder unless (i) such transfer or assignment is made in
connection with a transfer of an Interest or rights incident thereto in
accordance with this Agreement or (ii) all Members consent thereto.

Section 13.4

Headings.  All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.

Section 13.5

Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under the present or future laws effective during the
term of this Agreement, such provision will be fully severable; this Agreement
will be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part of this Agreement; and the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement.  Further, in lieu of such illegal, invalid, or
unenforceable provision, there will be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

Section 13.6

Additional Documents and Acts.  Each Member agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.

Section 13.7

No Third Party Beneficiary.  This Agreement is made solely and specifically
among and for the benefit of the parties hereto, and no other Person will have
any rights, interest, or claims hereunder or be entitled to any benefits under
or on account of this Agreement as a third party beneficiary or otherwise.

Section 13.8

References to this Agreement.  Numbered or lettered articles, sections and
subsections herein contained refer to articles, sections and subsections of this
Agreement unless otherwise expressly stated.

Section 13.9

Notices.  

(a)

All notices and demands of any kind that any Member hereto may be required or
desire to serve upon the other Members under the terms of this Agreement shall
be in writing and shall be served upon the other Members:  (i) by personal
service upon the other Members at the other Members’ address set forth on
Exhibit A; (ii) sending a copy thereof by any nationally recognized overnight
courier service, addressed to the other Members at the address of the other
Members set forth on Exhibit A; or (iii) by sending a copy thereof by facsimile
to the other Members at the facsimile number of the other Members set forth on
Exhibit A.  

(b)

All notices and demands of any kind that the Company may be required or desire
to serve upon any Member shall be in writing and shall be served upon such
Member using one of the methods described in paragraph (a) above with a copy to
all other Members.  All notices and demands of any kind that any Member hereto
may be required or desire to serve upon the Company under the terms of this
Agreement shall be in writing and shall be served upon the Company using any of
the methods described in paragraph (a) above and addressed to:  K-Mc Venture I
LLC; c/o Freeport-McMoRan Sulphur LLC, 1615 Poydras Street, New Orleans,
Louisiana 70112; Attn: General Counsel, with a copy to all other Members.

(c)

In case of service pursuant to this Section 13.9 by any nationally recognized
overnight courier service or by facsimile or by personal service, such service
shall be deemed complete upon receipt.  The addresses and facsimile numbers to
which, and persons to whose attention, notices and demands shall be delivered or
sent may be changed from time to time by notice served, as hereinabove provided,
by any Member upon the other Member and the Company.

Section 13.10

Waivers.  Any waiver of or consent to any breach or default by any Person in the
performance by that Person of its obligations hereunder or any action
inconsistent with this Agreement is not a waiver of or consent to any other
breach or default in the performance by that Person of the same or any other
obligations of that Person with respect to the Company or any other such action.
 Failure on the part of a Person to complain of any act of any Person or to
declare any Person in default with respect to the Company, irrespective of how
long that failure continues, does not constitute a waiver by that Person of its
rights with respect to that default until the applicable statute of limitations
has run.  All waivers and consents hereunder shall be in writing and shall be
delivered to the other Members in the manner set forth in Section 13.9

Section 13.11

Multiple Counterparts.  This Agreement may be executed in multiple counterparts
with the same effect as if both signing parties had signed the same document.
 All counterparts shall be construed together and constitute the same
instrument.

Section 13.12

Entire Agreement.  This Agreement is the entire agreement among the parties
hereto relating to the subject matter hereof and supersedes the initial Limited
Liability Company Agreement of K-Mc Venture I LLC dated as of October 22, 2002.

* * * * * * * *

IN WITNESS WHEREOF, the undersigned have executed this Limited Liability Company
Agreement effective as of December ____, 2002.




COMPANY:




K-Mc Venture I LLC




Freeport-McMoRan Sulphur LLC, its Member







By:  /s/ Kathleen L. Quirk 




Name: Kathleen L. Quirk

Title:  Vice President




K1 USA Energy Production Corporation, its Member







By:  /s/ Jeffrey A. Safchik 






Name: Jeffrey A. Safchik

Title:  Chief Operating Officer







MEMBERS:




Freeport-McMoRan Sulphur LLC







By: /s/ Kathleen L. Quirk






Name:  Kathleen L. Quirk

Title: Vice President




K1 USA Energy Production Corporation







By: /s/ Jeffrey A. Safchik

 






Name:  Jeffrey A. Safchik

Title:  Chief Operating Officer




EXHIBIT A

to Limited Liability Company Agreement




MEMBERSHIP INTERESTS

(As of December  __, 2002)







.

Name and Address

of Members

Initial
Capital
Contribution

Outstanding
Interest

K1 USA

c/o K-1 USA Ventures, Inc.

2601 South Bayshore Drive, Suite 1775

Coconut Grove, Florida  33133

Attention:  Jeff Safchik

Facsimile:  (305) 858-2334

$2,000

and the contributions of K1 USA contemplated in the Master Agreement

66 2/3%

FSC

1615 Poydras Street

New Orleans, Louisiana  70112

Attn:  General Counsel

Telecopy:  (504) 585-3513

$1,000

and the contributions of FSC contemplated in the Master Agreement

33 1/3%





